Opinion by
Mr. Justice Gbeen,
This action is founded upon an instrument called a benefit certificate. It was issued to Charles Hamill, but the obligation of the contract was to pay to “ Mrs. Lenora Hamill (wife) a sum not exceeding $3,000,” out of the widows and orphans fund, upon the death of her husband, in accordance with the provisions of the law governing said fund. The contract was subject to a proviso “ that said member is in good standing in this order at the time of his death.” Another condition of the instrument was, “that said member complies in the future with the laws, rules and regulations now governing said council and fund, or that may hereafter be enacted by the Supreme Council to govern said council and fund.”
The defence was that Hamill at the time of his death was not a member in good standing, in fact not a member at all, because he had not paid his dues nor his assessments for benefits and had been suspended from membership on account of his delinquencies, that he had been duly notified of all his arrearages and called upon to pay them and that his local council had even paid one of his assessments for him, that he paid no attention to the calls upon him, and was finally suspended for his defaults at a regular meeting of the council of which he was a member, and that up to the time of his death he had not paid up his arrearages and had taken no steps to be reinstated as a member in accordance with the laws of the council.
*542On the trial, testimony was offered by the defendant to prove the proceedings of the council at the time Hamill was suspended, and also the fact of his delinquency. The witnesses by whom this proof was offered were themselves members of the council and subject to calls for assessments, and they were objected to as incompetent on the ground of interest, and the argument in support of the objection was, that one of the parties to the thing or contract was dead, and that his right therein had passed to the plaintiff, who represented his interest in the subject of the controversy..
If this contention were true in fact, the question would come within the operation of the 5th section of the act of May 23, 1887, and the witnesses would be incompetent. It is equally true that if that section is inapplicable to the case the witnesses were clearly competent, for the reason that competency is now the rule and incompetence only exists by force of the exceptions contained in the statute. It is very plain to us that the exception of the 5th section of the statute is inapplicable, for the very simple reason that no right of the deceased to the subject in controversy has passed, either by his act or by the act of the law, to the plaintiff. The deceased never had any right to the benefit which was to be paid to his wife. It was hers and hers only, payable to her exclusively, and, of course, no one but she could maintain any action for its recovery. She is a living person and no other person ever had or could have the right to recover this money. As between her and the defendant there is a clear contention as to whether the funds shall be paid by the defendant to her, and there is no contention, and cannot be, upon that subject, as between the defendant and the legal representatives of the deceased. The plaintiff is not such a representative. She takes, if she takes at all, in her own right alone as the beneficiary of the fund, and she does not represent any right or interest of her deceased husband in the fund. She represents herself and her own rights only in the subject in controversy. The cases of Washington Beneficial Society v. Bacher, 20 Pa. 425, and Marion Beneficial Society v. The Commonwealth, 31 Pa. 82, have nothing at all to do with the present question. They were ordinary decisions made under the old law when the interest oi the witness was a disqualification. If they were to be tried *543at this time the rejected witnesses in those cases would be entirely competent, because the interest of a witness is no longer a disqualification. They were actions between living persons and they are not the slightest authority in cases arising under our modern legislation, removing the disability arising fiom a personal interest in the result of the suit. We are very clearly of opinion that the several witnesses, whose testimony was received in this case under objection of their competency, were entirely competent and were properly allowed to testify.
There is but little else left in the case. There was really no serious contention as to the delinquency.of the deceased and his suspension as a member. His own letter of April 10,1888, was both a concession that he was in arrears, and that he knew that he had been suspended. The check he sent was insufficient to pay his arrearages, and it was promptly returned to him because it could not be received under the rules and regulations of the association. These rules pointed out the manner in which a suspended member could be reinstated, but, although he lived several months after his suspension, he never applied to be reinstated after the letter of April 10th was written.
There could be no valid objection to the reception of parol testimony to complete the evidence of the suspension of the deceased; the minutes, which showed a motion to suspend but did not show what action was taken on the motion, were supplemented by parol proof to show what that action was. There was nothing wrong in this. The testimony did not contradict or alter the minutes. At most it only explained them. They were simply incomplete and the parol testimony only supplied the omission.
Conceding, what really was undisputed, that the member was in arrears, it necessarily follows that he was not a member in good standing, and also that he had not complied with the “ laws, rules and regulations,” governing the council and the widows and orphans benefit fund. As the obligation of the defendant was conditioned upon a compliance with these laws, rules and regulations, and also upon the maintenance of good standing of the member at the time of his death, it results that there was no legal liability of the defendant to pay this benefit. The assignments of error are all dismissed.
Judgment affirmed.